OPINION
MORRISON, Judge.
The offense is driving while intoxicated, a second offender; the punishment, three (3) years.
The sole question presented in the briefs filed in the trial court relates to the admissibility of evidence relating to a prior conviction for driving while intoxicated, a subsequent offender, at the hearing on punishment. The contention is made without citation of authority or reasons stated that the judgment was void.
The State’s brief points out that such exhibit was admitted without objection, and cites Fuller v. State, Tex.Cr.App., 409 S.W.2d 867, as authority for the admissibility of such exhibit, and we agree.
The judgment is affirmed.